Exhibit 10.37

TENTH AMENDMENT TO FIRST AMENDED AND RESTATED AGREEMENT

OF LIMITED PARTNERSHIP OF ESSEX PORTFOLIO, L.P.

THIS TENTH AMENDMENT TO FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF ESSEX PORTFOLIO, L.P., AS AMENDED (as amended, the "Partnership
Agreement"), dated as of January 8, 2004 (this "Amendment"), is executed by
Essex Property Trust, Inc. a Maryland corporation (the "Company"), as the
General Partner and on behalf of the existing Limited Partners of Essex
Portfolio, L.P. (the "Partnership"), a California limited partnership, and
Belmar Realty Corporation, a Delaware corporation ("Belmar" and the "Series D
Preferred Partner"). Capitalized terms used herein but not defined herein shall
have the definitions ascribed to such terms in the Partnership Agreement.

W I T N E S S E T H

:



WHEREAS, the Partnership and the Series D Preferred Partner desire to (i) amend
the terms of the Series D Preferred Units (as defined in the Partnership
Agreement) to provide that, from and after July 28, 2004, the Series D Priority
Return that accrues on such Series D Preferred Units shall accrue at the rate
per annum of 7.875%, and (ii) amend certain other terms from and after the date
hereof;

WHEREAS, the Series D Preferred Units were established by that certain Fourth
Amendment to the First Amended and Restated Agreement of Limited Partnership of
Essex Portfolio, L.P. (the "Fourth Amendment"), dated as of July 28, 1999; and

WHEREAS, the signatories hereto desire to cause the Articles Supplementary
attached hereto as Exhibit A (the "Articles Supplementary"; the Partnership
Agreement and the Articles Supplementary, collectively, the "Amended
Documents"), which reclassify the Company's 9.30% Series D Cumulative Redeemable
Preferred Stock as Series D Cumulative Redeemable Preferred Stock (the "Series D
Preferred Stock"), to be filed with the State Department of Assessments and
Taxation of Maryland (the "SDAT"), as set forth herein.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises set
forth herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree to continue the Partnership and amend the Amended
Documents as follows:

Partnership Agreement

. The Partnership Agreement is hereby amended as follows:



The definition of "Series D Preferred Stock" in the Fourth Amendment is hereby
amended to read as follows: ""Series D Preferred Stock" shall mean the preferred
stock of the General Partner described in Article FIRST of the Articles
Supplementary reclassifying the General Partner's 9.30% Series D Cumulative
Redeemable Preferred Stock as Series D Cumulative Redeemable Preferred Stock to
be filed with the SDAT on or before January 20, 2004."

The definition of "Series D Preferred Units" in the Fourth Amendment is hereby
amended by deleting the term "9.30%" therein.




1


--------------------------------------------------------------------------------






Exhibit A to the Partnership Agreement is hereby amended by deleting the term
"9.30%" therein.

The definition of "Priority Return" in Section 1 of Exhibit P to the Partnership
Agreement is hereby amended by deleting the term "9.30%" therein and inserting
the term "7.875%" in lieu thereof, which amendments shall be effective on and
after July 28, 2004.

The definition of "Series D Preferred Stock" in Section 1 of Exhibit P to the
Partnership Agreement is hereby amended by deleting the term "9.30%" therein.

Section 2(C) of Exhibit P to the Partnership Agreement is hereby amended by
deleting the term "9.30%" therein and inserting the term "7.875%" in lieu
thereof, which amendment shall be effective on and after July 28, 2004; and,
Section 2(C)(i) of Exhibit P to the Partnership Agreement is hereby amended by
adding the following new sentence to the end of such Section 2(C)(i): "For the
distribution payment for the quarterly period ending August 15, 2004, which
payment shall be calculated on the basis of a ninety (90) day period,
seventy-two (72) days of such period shall be payable at the rate per annum of
9.30% and eighteen (18) days of such period shall be payable at the rate per
annum of 7.875%."

Section 2(F)(i) of Exhibit P to the Partnership Agreement is hereby amended by
deleting the phrase "July 28, 2004" from the first sentence therein and
inserting the phrase "July 28, 2010" in lieu thereof.

Section 2(F)(ii) of Exhibit P of the Partnership Agreement is hereby amended by
deleting the first sentence of such Section, which states: "[e]xcept in
connection with a liquidation, dissolution, winding-up or termination of the
Partnership as described under "Liquidation" above, the Redemption Price of the
Series D Preferred Units (other than the portion thereof consisting of
accumulated but unpaid distributions) will be payable solely out of the sale
proceeds of capital stock of the Company, which will be contributed by the
Company to the Partnership as an additional capital contribution, or out of the
sale proceeds of limited partner interests of the Partnership and no other
source." The following sentence shall be inserted in lieu of such deleted
sentence: "The Redemption Price of Series D Preferred Units may be payable from
any source of funds."

Section 2(F) of Exhibit P to the Partnership Agreement is hereby amended by
adding the following new subsection (vi) thereto:




2


--------------------------------------------------------------------------------






""(vi) Notwithstanding any provision herein to the contrary, so long as any
Series D Preferred Units remain outstanding, in the event of the occurrence of a
Covered Transaction (defined below), the Partnership shall redeem, on the date
such Covered Transaction is completed or occurs, all of the Series D Preferred
Units outstanding at the Redemption Price, payable in cash, if redemption of the
Series D Preferred Units was elected in writing by the holders of not less than
a majority of the then outstanding Series D Preferred Units in accordance with
this Section 2(F)(vi). The Partnership shall give written notice of a Covered
Transaction to each of the respective holders of record of the Series D
Preferred Units, at their respective addresses as they appear on the transfer
records of the Partnership, not less than thirty (30) days prior to the
completion or occurrence of a Covered Transaction. Such notice shall not set
forth any non-public information concerning such Covered Transaction. Each of
the holders of record of the Series D Preferred Units shall have until 5:00 p.m.
(PST) on the fifteenth (15th) day following receipt of such notice from the
Partnership, to give the Partnership notice of such holder's election that the
Series D Preferred Units be redeemed. Notwithstanding any provision herein to
the contrary, with respect to a Covered Transaction that arises under clause (c)
of the definition of Covered Transaction set forth below, in the event that the
Company so fails to qualify as a real estate investment trust for any reason
other than an affirmative election by the Company not to qualify, (a) the
Partnership shall give notice of the occurrence of a Covered Transaction to each
of the holders of record of the Series D Preferred Units within 15 days of
discovery of such failure to qualify, (b) each of the holders of record of the
Series D Preferred Units shall have until 5:00 p.m. (PST) on the fifteenth
(15th) day following receipt of such notice from the Partnership, to give the
Partnership notice of such holder's election that the Series D Preferred Units
be redeemed and (c) if the holders of not less than a majority of the then
outstanding Series D Preferred Units have elected to have the Series D Preferred
Units redeemed, the Series D Preferred Units shall be redeemed on a date not
later than 45 days following the date of discovery of the Company's failure to
qualify.

The procedures set forth in Section 2(F)(iii) shall apply to a redemption
pursuant to this Section 2(F)(vi). On or before the date of redemption, the
Partnership shall give notice of redemption to the respective holders of record
of the Series D Preferred Units, at their respective addresses as they appear on
the transfer records of the Partnership; and, the provisions of Section 2(F)(v),
other than the first sentence thereof, shall apply to such notice of redemption.

For purposes of this Section 2(F)(vi), the term "Covered Transaction" shall mean
(a) the Company's completion of a "Rule 13e-3 transaction" (as defined in Rule
13e-3 under the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) in which, as a result of such transaction, the Company's common stock is
no longer registered under Section 12 of the Exchange Act, except that this
clause (a) shall not apply to any involuntary delisting of the Company's common
stock from the New York Stock Exchange or any national securities exchange (as
defined in the Exchange Act), (b) the completion of any transaction or series of
transactions that would result in a Reorganization Event (defined below) of the
Company or the Partnership or (c) the Company's failure (or election not) to
qualify as a real estate investment trust as defined in Section 856 (or any
successor section) of the Internal Revenue Code of 1986, as amended, except
where such failure arises in connection with the consolidation or merger or
other business combination of the Company into any corporation, trust or entity
in which the Company is not the surviving entity and the surviving entity
qualifies as a real estate investment trust.

For purposes of this Section 2(F)(vi), the term "Reorganization Event" shall
mean (x) any sale or other disposition of all or substantially all of the assets
of the Partnership or the Company, as the case may be, to an entity that is not
an Affiliate of the Company; or (y) any consolidation, amalgamation, merger,
business combination, share exchange, reorganization or similar transaction
involving the Partnership or the Company, as the case may be, pursuant to which
the Partners of the Partnership or the stockholders of the Company, as the case
may be, immediately prior to the consummation of such transaction will own less
than a majority of the equity interests in the entity surviving such
transaction; provided, however, a Reorganization Event shall not include any
transaction contemplated by clauses (x) or (y) of this definition if the
surviving entity has unsecured debt outstanding which is rated at least the
lowest credit rating level established as investment grade by at least two of
Standard & Poor's, Moody's Investor Service and Fitch Ratings (it being
understood that as of the date of this Amendment the lowest investment grade
rating of Standard & Poor's is BBB-, the lowest investment grade rating of
Moody's is Baa3 and the lowest investment grade rating of Fitch Ratings is BBB-)
and such rating has been reaffirmed in light of the contemplated transaction."




3


--------------------------------------------------------------------------------






Section 2(G)(i) of Exhibit P to the Partnership Agreement is hereby amended by
deleting the phrase "tenth anniversary of the Issue Date" from the first and
second sentences therein and inserting the phrase "January 1, 2014" in lieu
thereof.

Except as amended by the provisions hereof, the Partnership Agreement, as
previously amended, shall remain in full force and effect in accordance with its
terms; provided, however, that to the extent there shall be a conflict between
the provisions of the Partnership Agreement and this Amendment, this Amendment
shall prevail. The Partnership Agreement, as amended hereby, is hereby ratified,
confirmed and reaffirmed by the undersigned for all purposes and in all
respects. All references in any document to the Partnership Agreement shall mean
the Partnership Agreement, an amended hereby.

The parties hereto hereby authorize and direct the Company, and the Company
hereby agrees, to file the Articles Supplementary. The preferences, conversion
and other rights, voting powers, restrictions, limitations as to dividends and
other distributions, qualifications and terms and conditions of redemption of
the Series D Preferred Stock, as set forth in the Articles Supplementary shall
be effective as of January 8, 2004. The Articles Supplementary shall be filed
with the SDAT as soon as reasonably practicable and in any event no later than
January 20, 2004.

The Partnership hereby agrees that the obligations of the Partnership contained
in Section 4(d) and Section 4(i) of that certain Contribution Agreement, dated
as of July 28, 1999, by and among Belcrest, Belair, the Partnership and the
Company shall be extended through December 31, 2004.

As soon as reasonably practicable following the execution of this Amendment by
the Series D Partners, such Series D Partners shall return all of the
certificates representing outstanding Series D Preferred Units to the
Partnership. As soon as reasonably practicable following the receipt by the
Partnership of such certificates, the Partnership shall reissue such
certificates to reflect the terms of Series D Preferred Units, as amended
hereby.

The Series D Preferred Partner makes the following representations and
warranties to the Partnership and the Company as of the date hereof:

Such Series D Preferred Partner is duly organized and validly existing under the
laws of the state of its organization and has been duly authorized by all
necessary and appropriate action to enter into this Amendment and to consummate
the transactions contemplated herein and the individuals executing this
Amendment on behalf of such Series D Preferred Partner have been duly authorized
by all necessary and appropriate action on behalf of such Series D Preferred
Partner. Assuming the due execution and delivery hereof by the Company and the
General Partner, this Amendment is a valid and binding obligation of such
Series D Preferred Partner, enforceable against such Series D Preferred Partner
in accordance with its terms, except insofar as enforceability may be affected
by bankruptcy, insolvency or similar laws affecting creditor's rights generally
and the availability of any particular equitable remedy.




4


--------------------------------------------------------------------------------






Neither the execution nor the delivery of this Amendment nor the consummation of
the transactions contemplated herein nor fulfillment of or compliance with the
terms and conditions hereof (a) conflict with or will result in a breach of any
of the terms, conditions or provisions of (i) the articles of incorporation,
bylaws or other organizational documents of such Series D Preferred Partner or
(ii) any agreement, order, judgment, decree, arbitration award, statute,
regulation or instrument to which such Series D Preferred Partner is a party or
by which it or its assets are bound, or (b) constitutes or will constitute a
breach, violation or default under any of the foregoing. No consent or approval,
authorization, order, regulation or qualification of any governmental entity or
any other person is required for the execution and delivery of this Amendment
and the consummation of the transactions contemplated hereby by such Series D
Preferred Partner.

The Series D Preferred Partner collectively owns all of the Preference Units
issued pursuant to the Contribution Agreement and the Fourth Amendment.

The Series D Preferred Partner is an "accredited investor" within the meaning of
Regulation D under the Securities Act and has knowledge and experience in
financial and business matters such that it is capable of evaluating the merits
and risks of entering into this Amendment. In entering into this Amendment, the
Series D Preferred Partner is relying upon the advice of its own personal, legal
and tax advisors with respect to the tax and other aspects of this Amendment.

Each of the Partnership and the Company (each an "Essex Entity") makes the
following representations and warranties to the Series D Preferred Partner as of
the date hereof:

Such Essex Entity is duly organized and validly existing under the laws of the
state of its organization and has been duly authorized by all necessary and
appropriate action to enter into this Amendment and to consummate the
transactions contemplated herein and the individuals executing this Amendment on
behalf of such Essex Entity have been duly authorized by all necessary and
appropriate action on behalf of such Essex Entity. Assuming the due execution
and delivery hereof by the Series D Preferred Partner, this Amendment is a valid
and binding obligation of such Essex Entity, enforceable against such Essex
Entity in accordance with its terms (except, with respect to the Company, such
enforceability is limited to the terms of Sections 1(i) and 1(j) hereof), except
insofar as enforceability may be affected by bankruptcy, insolvency or similar
laws affecting creditor's rights generally and the availability of any
particular equitable remedy.

Neither the execution nor the delivery of this Amendment nor the consummation of
the transactions contemplated herein nor fulfillment of or compliance with the
terms and conditions hereof (a) conflict with or will result in a breach of any
of the terms, conditions or provisions of (i) the articles of incorporation,
bylaws or other organizational documents of such Essex Entity or (ii) any
agreement, order, judgment, decree, arbitration award, statute, regulation or
instrument to which such Essex Entity is a party or by which it or its assets
are bound, or (b) constitutes or will constitute a breach, violation or default
under any of the foregoing. No consent or approval, authorization, order,
regulation or qualification of any governmental entity or any other person is
required for the execution and delivery of this Amendment and the consummation
of the transactions contemplated hereby by such Essex Entity.

The parties agree to cooperate with either other in effectuating the
transactions described herein and agree to execute such further documents and
instruments as may reasonably be required to effectuate the transactions
described herein.




5


--------------------------------------------------------------------------------






This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto, their respective legal representatives, successors and assigns.

This Amendment may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.


6


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

GENERAL PARTNER:

ESSEX PROPERTY TRUST, INC.

 

By:________________________
Name:
Title:

 

 

SERIES D PREFERRED PARTNER:

BELMAR REALTY CORPORATION

 

By:________________________
Name:
Title:


7


--------------------------------------------------------------------------------


Exhibit A



Form of Articles Supplementary



 

[See attached pages.]


--------------------------------------------------------------------------------
